Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Information Disclosure Statement
The IDS filed 12/16/21 has been considered in full.

Drawings
The Drawings are acceptable as filed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the control assembly of claims 1 and 15, and the vehicle transmission assembly of claims 5 and 8, specifically:
Claim 1 requires a controller electrically connected to said at least one speed sensor for receiving said rotational speed signal, said controller including at least one comparator to compare said rotational speed signal to a threshold speed level; and a lockout switch electrically connected to said controller, said lockout switch preventing activation of the at least one locking element when said rotational speed signal exceeds said threshold speed level.
Claim 5 requires a controller electrically connected to said speed sensor for receiving said rotational speed signal, said controller including a comparator to compare said rotational speed signal to a threshold speed level; and a lockout switch electrically connected to said controller, said lockout 
Claim 8 requires a controller electrically connected to said first and second speed sensors for receiving said first and second rotational speed signals, said controller including a comparator to compare said first and second rotational speed signals and generate a difference signal representing the difference between said first and second rotational speed signals; and a lockout switch electrically connected to said comparator, said lockout switch preventing activation of said locking element when said difference signal exceeds a predetermined threshold level.
Claim 15 requires a controller electrically connected to said speed sensor for receiving said rotational speed signal, said controller including a comparator to compare said rotational speed signal to a threshold speed level; and a lockout switch electrically connected to said controller, said first lockout switch preventing activation of said locking element when said rotational speed signal exceeds said threshold speed level.
Note the closest prior art to Kimes et al. (WO 2016/160100 A1) shows a vehicle transmission control arrangement, but does not show a controller which prevents actuation of a locking element when the rotational speed exceeds a predetermined level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658